United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.O., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Pittsburgh, PA, Employer
__________________________________________
Appearances:
Anthony L. Rosner, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-943
Issued: January 12, 2012

Case Submitted on the Record

ORDER REVERSING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 7, 2011 appellant, through his attorney, filed a timely appeal from the
February 8, 2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied as untimely his request for a prerecoupment hearing.1 The original request did not
appear in the record. Appellant’s attorney sent a copy to OWCP after the fact. The copy showed
that the request was dated only 24 days after the July 30, 2010 preliminary determination.
Nonetheless, the hearing representative found that appellant was not entitled to a hearing as a
matter of right because there was no evidence that he submitted his request to the Branch of
Hearings and Review or the district OWCP until he sent a copy of it on the 49th day.
The Board has duly considered the matter and finds that OWCP’s February 8, 2011
decision must be reversed. A request for a prerecoupment hearing is timely if it is mailed within

1

On September 1, 1988 appellant, a 41-year-old laundry worker, twisted his left knee in the performance of duty.
OWCP accepted his claim for strain and traumatic arthritis of the left knee. Appellant underwent multiple surgeries,
including a total knee replacement. He received multiple schedule awards, the last of which led to a preliminary
determination of overpayment.

30 days.2 The record shows that appellant’s attorney, in the ordinary course of business on
August 23, 2010, mailed a timely request to OWCP’s London, KY, address. The hearing
representative found the absence of the original request to be dispositive, but the mailbox rule
establishes the presumption of receipt by OWCP of the original and timely request.3 The Board
therefore finds that appellant is entitled to a prerecoupment hearing as a matter of right.
IT IS HEREBY ORDERED THAT the February 8, 2011 decision of the Office of
Workers’ Compensation Programs is reversed and the case remanded for further action
consistent with this order.
Issued: January 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

20 C.F.R. § 10.432; Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings And Reviews of the Written
Record, Chapter 2.1601.4.a (June 1997). There is one exception: If the claimant sent the request to the district
OWCP instead of to the Branch of Hearings and Review, the envelope was not retained, and the district OWCP
date-stamped the request after the 30th day, the Branch may deny the request on the grounds that failure to send the
request to the Branch, as instructed, made it impossible to determine timeliness from the postmark. The exception,
which presupposes the district OWCP’s actual receipt and date-stamping of the original request, as well as the
impossibility of determining timeliness from the date of mailing, does not apply here.
3

Larry L. Hill, 42 ECAB 596 (1991) (it is presumed that a notice mailed to an individual in the ordinary course of
business was received by that individual, a presumption that must apply equally to claimants and OWCP alike).

2

